Title: To Benjamin Franklin from Robert Morris, 26 June 1782
From: Morris, Robert
To: Franklin, Benjamin


Sir,Office of Finance 26. June 1782.,
The Bearer of this Letter Doctor Texier late Surgeon of Count Pulaski’s Legion will shew you a Certificate for two thousand one hundred and ten dollars signed by Joseph Nourse Esquire Register of the Treasury of the United States and issued by Virtue of a Warrant of the eighth day of January last from me. This Money is on Interest at six per Cent from the fifth of January 1782. and is the Balance still due after a partial Payment in Consequence of an Act of Congress of the twelfth of November, a Copy of which he will also shew you. Should it be perfectly convenient to you it will be a great Favor to him and agreable to me that this two thousand one hundred and ten Dollars be paid to Doctor Texier taking his Receipt in full of all Demands against the United States on the Back of the Certificate with three Copies thereof signed by him and sending them by different Opportunities. I mention two thousand one hundred and ten Dollars without noticing the Interest because in Case of Payment by you the Transaction will be substantially as if I had given him here a Bill of Exchange.
With all possible Respect I have the Honor to be Sir your most obedient and humble Servant
R M.
His Excelly. Benja. Franklin
